In this case there was no error.
Action, in the nature of a creditors' bill, against J. H. Weddell, administrator of F. Ulrich and the surety on his administration bond.
Verdict and judgment for defendant, and plaintiffs excepted and appealed.
The Court has carefully considered the record and the exceptions noted, and is of opinion that the results of the trial should not be disturbed.
There were various breaches of duty alleged against the defendant administrator, but on issues submitted each and every one of these alleged defaults have been decided by the jury in defendant's favor, and, as stated, we find no reversible error in the trial or the disposition made of the case.
The judgment for the defendant is therefore
Affirmed. *Page 149 
(152)